IN THE UNITED STATES COURT OF APPEALS

                             FOR THE FIFTH CIRCUIT



                                    No. 00-50370
                                  Summary Calendar



      UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

                                        versus

      SIXTO GOMEZ-DE LEON,

                                                     Defendant-Appellant.


                  Appeal from the United States District Court for
                           the Western District of Texas
                          (USDC No. P-99-CR-375-1-B)
          _______________________________________________________
                                February 7, 2001

Before REAVLEY, JOLLY and JONES, Circuit Judges.

PER CURIAM:*

      Defendant-appellant Sixto Gomez-De Leon appeals his conviction after bench

trial for possession of marijuana with intent to distribute. See 21 U.S.C 841(a)(1).

Gomez De-Leon argues that the district court erred in denying his motion to


      *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion
should not be published and is not precedent except under the limited circumstances
set forth in 5TH CIR. R. 47.5.4.
suppress evidence found after a stop of his vehicle. Under all of the circumstances,

the mud splattered on his vehicle suggested that it had recently crossed the Rio

Grande River, and the Border Patrol officer had reasonable suspicion for the stop.

      Affirmed.




                                          2